Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 10-12, 14-16, 26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the recitation of “wherein in the absence of an article inserted in the heating zone the coil is in a fixed position relative to the heating element and the heating zone” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not disclose or mention that in the absence of an article inserted in the heating zone the coil is in a fixed position relative to the heating element and the heating zone.
Claims 1-3, 6, 8, 10-12, 14-16, 26 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 29 and 31 recite “a device configured to pass a varying electrical current through the coil.” These recitations include a generic placeholder (“device”) as well as functional language (“configured to pass a varying electrical current through the coil”) without claiming structure. However, the specification does not disclose corresponding structure for the device configured to pass a varying electrical current through the coil such that the device configured to pass a varying electrical current through the coil was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cavity configured to receive at least a portion of an article that comprises smokable material” and later recites “wherein in the absence of an article inserted in the heating zone the coil is in a fixed position relative to the heating element and the heating zone”. Each of these recites “an article” such that is not definite if the second recitation is referring to the first article or another article. In addition, claims 6, 26 and 30 also recite an/the “article” and it is not definite which article(s) these claims refer to.
Claim 28 recites “an article” while depending from claim 19, which also recites “an article” such that it is not definite which article(s) claim 28 refers to.
Claims 1, 19, 29 and 31 recite “[a]n apparatus for heating smokable material” in the claim preambles and then later recite “an article that comprises smokable material” in the claim bodies such that it is not definite whether the recitation of an article that comprises smokable material is referring back to the smokable material of the preambles. 
In addition, since claims 1, 19, 29 and 31 are directed to the apparatus for heating smokable material, rather than the smokable material, it is not definite whether the article that comprises smokable material is part of the claimed invention or a material/article worked upon per MPEP 2115. Since the claims are directed to the apparatus, the article that comprises smokable material is interpreted as a material or article worked upon by apparatus per MPEP 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 10-12, 14-16, 26 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5613505 A to Campbell et al. (“Campbell”).
Campbell discloses:
Regarding claim 1, as best understood: 
a body (e.g., body of induction heating sources 10) defining a heating zone (e.g., zones of induction sources 10), the heating zone configured to receive at least a portion of an article that comprises smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM), the heating zone comprising a cavity (e.g., cavity where cigarette C is seen in Fig. 1-3) (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
a magnetic field generator (e.g., induction heating source 10) configured to generate a varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
an elongate heating element (e.g., susceptor layers 300 and 400) that projects into the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
wherein the heating element comprises a heating material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination) that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil (e.g., coil 12) and a device configured to pass a varying electrical current through the coil, and wherein in the absence of an article inserted in the heating zone the coil is in a fixed position relative to the heating element and the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 2, as best understood: the body is free of heating material that is heatable by penetration with the varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 3, as best understood: the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 6, as best understood: an opening (e.g., opening seen in Fig. 1-3 configured to receive cigarette C) defined at a first end of the heating zone and configured to receive the at least a portion of the article (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), 
wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 8, as best understood: an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 10, as best understood: the coil encircles the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 11, as best understood: the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 12, as best understood: an impedance of the coil is equal to an impedance of the heating element (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 14, as best understood: the heating material comprises a metal or a metal alloy (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 15, as best understood: the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 16, as best understood: the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 26, as best understood: an article comprising smokable material (e.g., cigarette C), and the apparatus as claimed in claim 1 (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 29, as best understood: 
a body (e.g., body of induction heating sources 10) defining and delimiting a heating zone (e.g., zones of induction sources 10), the heating zone configured to receive at least a portion of an article that comprises smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
a magnetic field generator (e.g., induction heating source 10) configured to generate a varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
an end member (e.g., end of induction heating sources 10 seen in Fig. 1-3) at an end portion of the body, the end member defining an end of the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
an elongate heating element (e.g., susceptor layers 300 and 400), attached to the end member, that projects into the heating zone, wherein the heating element comprises heating material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination) that is heatable by penetration with the varying magnetic field to thereby heat the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
Regarding claim 30, as best understood: an article comprising smokable material (e.g., cigarette C); and the apparatus of claim 1 (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and
Regarding claim 31, as best understood:
a body (e.g., body of induction heating sources 10) defining a heating zone, the heating zone comprising a cavity (e.g., cavity where cigarette C is seen in Fig. 1-3) configured to receive at least a portion of an article that comprises smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
a magnetic field generator (e.g., induction heating source 10) configured to generate a varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
an elongate heating element (e.g., susceptor layers 300 and 400) that projects into the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
wherein the heating element comprises a heating material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination) that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil (e.g., coil 12) and a device configured to pass a varying electrical current through the coil (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), and 
wherein the coil is in a fixed position relative to the heating element and the heating zone; wherein the heating element has a free distal end arranged to enter the article as the article is inserted into the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60).
To the extent that it may be argued that the Fig. 1 embodiment does not disclose all of the claimed subject matter, such as the claimed heating element, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 8-10 and 12 embodiments in order to reduce or eliminate contact between the tobacco flavor medium and a heating source to increase interspatial tolerances therebetween, to provide relatively uniform heat to the tobacco flavor medium during successive activations of a smoking article and to avoid heating through paper or other materials to heat the tobacco flavor medium.



Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070267407 A1 to Loveless et al. (“Loveless”).
Loveless discloses:
Regarding claim 19, as best understood: 
a first member (e.g., a first member of C-core inductor 16, a first of moveable core segments 17e and 17f) and a second member (e.g., a second member C-core inductor 16, a second of moveable core segments 17e and 17f) (e.g., Fig. 4-8 and para 25-39); 
a heating zone (e.g., zone between moveable core segments 17e and 17f) defined between the first member and the second member, the heating zone defining a cavity (e.g., the gap in the C-core inductor) and being configured to receive at least a portion of an article that comprises smokable material (e.g., the cavity has space inside such that it is configured to receive an article as claimed, and the claimed article is interpreted as an article worked up per MPEP 2115) (e.g., Fig. 4-8 and para 25-39); and 
a magnetic field generator (e.g., HF solenoidal coil 12, LF solenoidal coils 18a and 18b) configured to generate a varying magnetic field to heat the heating zone during use (e.g., Fig. 4-8 and para 25-39); 
wherein the first member and the second member are arranged to move towards each other to compress the heating zone (e.g., Fig. 6-8 and para 25-32, wherein moveable core segments 17e and 17f are capable of moving towards each other), and 
wherein one or both of the first member or the second member comprises a heating material (e.g., inductor core) that is heatable by penetration with the varying magnetic field to heat the heating zone (e.g., Fig. 4-8 and para 25-39);
Regarding claim 20, as best understood: the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone (e.g., Fig. 4-8 and para 25-39); and
Regarding claim 21, as best understood: a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone (e.g., Fig. 4-8 and para 25-39).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the first member and the second member are arranged to move towards each other, it would have been obvious to one of ordinary skill in the art to modify the Fig. 4 embodiments by the Fig. 6-7 embodiment so that the workpiece can alternatively be brought within HF solenoidal coil 12 and removed therefrom for LF induction heating of the workpiece or vice versa.
Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 03/04/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. 
The remarks then address the prior art rejections. The remarks note that claims 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 stand rejected under 35 USC § 103 as being unpatentable over US5613505 to Campbell et al. ("Campbell") and that Applicant respectfully traverses the rejections as the cited reference fails to disclose or suggest each and every limitation of independent claims 1, 19 and 29, and the claims which depend therefrom. 
The remarks explain that claim 1 is amended to recite that the coil is in a fixed position relative to the heating element and the heating zone "in the absence of an article inserted in the heating zone" and assert that Campbell fails to disclose or suggest this feature, in combination with the other elements recited in claim 1, as the system of Campbell only comprises a heating element within the article. However, Fig. 1-3, 8-10 and 12 of Campbell show that, as best understood, the coil is capable of being in a fixed position relative to the heating element and the heating zone in the absence of an article inserted in the heating zone
The remarks then address claim 19 and the amendments to the claim. Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remarks then note that claim 29 is amended to recite that the elongate heating element is "attached to the end member" and assert that Campbell fails to disclose this feature, in combination with the other elements recited in claim 29, since the heating element of Campbell is in the removable article, and is therefore not attached to the end member of the heating zone. However, Fig. 1-3, 8-10 and 12 show the elongate heating element and the end member are connected such that the heating element is "attached to the end member".
The remarks explain that new claim 31 recites that the heating element that has a free distal end arranged to enter the article as the article is inserted into the heating zone and assert that Campbell fails to disclose this feature, in  combination with the other elements recited in claim 29, as the heating element of Campbell forms a part of the removable article, and is therefore present in the article before insertion into the heating zone. However, Fig. 1-3, 8-10 and 12 show the heating element that has a free distal end in the article as the article is inserted into the heating zone. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115. The article recited in claim 31 is interpreted as an article worked upon by the apparatus of claim 31.
The remarks then assert that independent claims 1, 19, 29 and 31 are allowable for at least these reasons and that claims 2-3, 6, 8, 10, 11-16, 20-21, 26, 28, and 30 depend from claim 1, 19 and 29, and are allowable for at least the same reasons such that Applicant respectfully requests that the rejections under §103 be withdrawn. The remarks also note that Applicant is not presenting additional arguments with respect to the patentability of the various claims, although Applicant does not acquiesce to any of the rejections and reserves the right to raise additional arguments with respect to the patentability of the various claims. However, independent claims 1, 19, 29 and 31 as well as their respective claims are presently rejected as set forth and explained above.
The remarks then address the previous double patenting rejections, which are no longer applicable based on the present amendments, and then provide a conclusion requesting allowance.  However, the claims are presently rejected and objected to as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 8, 2022